Nunez, J. P. (concurring).
Since plaintiffs, the forgotten parties in this litigation, will be deprived of the services of their chosen counsel, Jacob Fuchsberg, Esq., irrespective of the disposition of this appeal, due to the latter’s recent election to our Court of Appeals, I concur in the result reached by the majority. However, I am in complete disagreement with the statement that this is a situation rife with the possibility of discredit to the Bar and the administration of justice. As conceded by all parties and recognized by the majority, total disclosure of Mr. Turkewitz’s prospective employment by the Fuchsberg firm was made to Dr. Goodner’s insurance company. The insurance company retained Mr. Turkewitz; it not only paid for his services, it will have to pay any judgment recovered against Dr. Goodner. The insurance company, therefore, is the real party in interest. After full disclosure of Mr. Turkewitz’s proposed employment it consented thereto in writing. Mr. Turkewitz has not had and will not have any connection with or participation in this lawsuit. The presumption is that Mr. Turkewitz will not divulge confidences reposed in him by Dr. Goodner. (T. C. Theatre Corp. v. Warner Bros. Pictures, 113 F. Supp. 265 [S. D. N. Y.]; LaLance & Grosjean Mfg. Co. v. Haberman Mfg. Co., 93 F. 197, 199-200.)
*202Apparently, the majority is of the opinion that Mr. Turkewitz, in violation of his and Mr. Fuchsberg’s representations and of the code of ethics, will make use of confidential information he received in the course of his former representation of Dr. Goodner, otherwise why the statement: " Obviously Mr. Turkewitz cannot erase from his mind the confidences he received from his former client or the plan of defense envisaged.” It is most baffling to me why it should be presumed that this attorney and his employer will engage in unethical conduct. I presume that they will not. The record clearly shows that his employment by the Fuchsberg firm was unqualifiedly conditioned on his total exclusion from any involvement in any case in which he had had any participation while acting as counsel for Dr. Goodner’s insurance company.
Murphy, J., concurs with Steuer, J.; Capozzoli, J., concurs in result; Kupferman, J., concurs in separate opinion; Nunez, J.. P., and Capozzoli, J., concur in result in separate opinion by Nunez, J. P.
Order, Supreme Court, New York County, entered on December 12,1973, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, and the original motion to disqualify granted.
Settle order providing for notice of a reasonable time for substitution of attorneys.